DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites "the lift assembly comprises an electric motor" in lines 1-2. However, claim 8 (from which claim 10 depends) previously sets forth "the lift assembly comprises a hydraulic shaft or arm disposed within a hydraulic cylinder and a set of hydraulic tubes" in its last four lines. A lift assembly having both an electric motor and a hydraulic cylinder was not originally disclosed. Therefore, claim 10 constitutes new matter and is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 each recite "an upper portion of the brace frame" in line 7. However, both claims previously set forth "the brace frame including upper and lower portions" in lines 5-6. In each claim, it is unclear if these are the same upper portion or if another upper portion is being introduced. Therefore, claims 1 and 3 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 8 recites "a brace frame having at least one lever linkage extending from a lower portion of the brace frame;" in lines 3-4. It is unclear how the at least one lever linkage can extend from the brace frame when it is part of the brace frame. In other 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torrey (US 3,020,066).

With respect to claim 1, Torrey discloses a lifting system configured for attachment to a lawnmower or a tractor (10), the system comprising:
a coupler member (including 35);

a Y-shaped cantilevering arm member (including 40) located on an upper portion of the brace frame above the coupler member and configured to cantilever vertically up and down upon actuation, the Y-shaped cantilevering arm member having two arms each coupled to each side member at a proximal end and at least one blade arm at a distal end protruding laterally away from the two arms and the brace frame, wherein the at least one blade arm includes an attachment member (including 44) at a blade arm distal end for attaching to a lawn or farm accessory (such as that including 52); and
a lift assembly (including 47) having a distal portion coupled to the lower portion of the brace frame and a proximal end coupled to the blade arm lateral from the blade arm distal end, the lifting assembly configured to lift the Y-shaped cantilevering arm up and down upon actuation and wherein the at least one blade arm with the attachment member raises and lowers the lawn or farm accessory upon actuation of the lift assembly, wherein the lift assembly comprises a hydraulic shaft or arm (46) disposed within a hydraulic cylinder and a set of hydraulic tubes (including 51 and of associated conventional connection) for controlling a vertical movement of the hydraulic shaft.

With respect to claim 7, Torrey discloses the coupler member including a hitch device (including 13) to connect the lifting system between the lawn accessory and the tractor or a motorized vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Torrey in view of Evans (US 5,050,321).

With respect to claim 4, Torrey discloses the lifting system regarding claim 1, above. Torrey does not explicitly disclose a double chain attachment point. Evans teaches a lifting system comprising a double chain attachment point (including 33) for the lawn or farm accessory at the attachment member (see Fig. 3).

With respect to claim 5, Torrey discloses the lifting system regarding claim 1, above. Torrey does not explicitly disclose the attachment member on the Y-shaped cantilevering arm being one of a metal loop or an eyelet, a clamp, and a hook. Evans teaches an attachment member which is a hook (33).

Torrey and Evans are analogous because they both disclose lifting systems for attachments to vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Torrey 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Torrey in view of Cross et al. (US 5,746,275)

With respect to claim 3, Torrey discloses the lifting system regarding claim 1, above. Torrey does not explicitly disclose the lift assembly including an electric motor. Cross teaches a lift assembly having a lever linkage and an electric motor (including 96) combination for actuating a cantilever arm, wherein a proximal portion of the lever linkage is coupled to a blade arm and a distal portion of the lever linkage is attached to the motor (see Fig. 3).
Torrey and Cross are analogous because they both disclose lifting systems for attachments to vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Torrey with the lift assembly means as taught by Cross in order to power the lifting assembly with an electric motor positioned with a lower center of gravity, thus increasing stability of the system.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Kooten et al. (US 8,079,425) in view of Bailiff (US 2,635,888) and further in view of Cross.

With respect to claim 8, Van Kooten discloses a lifting system for an aerator assembly (see col. 2, lines 4-6) for attachment to a lawnmower or a tractor (see col. 3, lines 46-60), the system comprising:
a brace frame having at least one lever linkage (including 98) extending from a lower portion of the brace frame;
a longitudinal frame (including 36) disposed above the lever linkage and extending laterally from the brace frame, the longitudinal frame configured to support an aerator assembly thereon with the longitudinal frame including a coupler member (22) at a distal end for coupling the brace frame to the lawnmower or tractor;
a cantilevering arm member (including 74) with a proximal end comprised of two arms coupled to the longitudinal frame, wherein the lever linkage becomes straight when the cantilevering arm is actuated to cantilever vertically up;
a lift assembly (including 54) coupled to a distal portion of the cantilevering arm, the lifting assembly configured to lift the cantilevering arm up and down upon actuation (configured to lift as Applicant’s), wherein the cantilevering arm raises and lowers the aerator assembly upon actuation of the lifting assembly; and
a shaft with wheels assembly (including 28, 92) attached to the brace frame, the shaft with wheels assembly including a shaft with wheels at each end, the shaft having a proximal end of the lift assembly attached to the shaft at least at one point between the wheels, the brace frame attached via the at least one lever linkage to the shaft with wheels assembly, wherein the shaft with wheels assembly lifts the aerator assembly as the lift assembly causes the wheels to move forward toward the aerator assembly thereby lifting the aerator accessory.

Van Kooten does not explicitly disclose the cantilevering arm being Y-shaped. Bailiff teaches a lifting system comprising a lifting system comprising a cantilevering arm having braces (including 30) such that it is Y-shaped.
Van Kooten and Bailiff are analogous because they both disclose lifting systems for towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Van Kooten with the Y-shaped arm means as taught by Bailiff in order to reinforce the structure of the system.

Neither Van Kooten nor Bailiff not explicitly discloses the lift assembly comprising a hydraulic shaft or arm disposed within a hydraulic cylinder and a set of hydraulic tubes for controlling a vertical movement of the hydraulic shaft. Cross discloses a lift assembly comprising a hydraulic shaft or arm disposed within a hydraulic cylinder (see col. 5, lines 1-5) and a set of hydraulic tubes (of the "hydraulic pump system") for controlling a vertical movement of the hydraulic shaft.
Van Kooten, Bailiff, and Cross are analogous because they all disclose lifting systems for towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lift assembly means as taught by Cross in order to utilize hydraulic systems with which vehicles are commonly equipped within the art (i.e. of lawnmowers and tractors).

With respect to claim 10, Cross discloses the lift assembly comprising a lever linkage and an electric motor (including 96) combination for actuating a cantilever arm, wherein a proximal portion of the lever linkage is coupled to a blade arm and a distal portion of the lever linkage is attached to the motor (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lift assembly means as taught by Cross in order to power the lifting assembly with an electric motor positioned with a lower center of gravity, thus increasing stability of the system.

With respect to claim 11, Van Kooten discloses the aerator assembly being substituted for a de-thatcher mechanism (see Fig. 9) or a plow (see col. 2, lines 4-6).

With respect to claim 12, Van Kooten discloses the coupler member (22) being a hitch.


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Regarding Applicant's argument against the combination of Van Kooten and Cross, Applicant's argument is unpersuasive because the proposed modification of Van Kooten would not render it being unsatisfactory for its intended purpose, as the combination would still result in "an actuator positioned between the frame and the wheels to allow the wheels to be raised and lowered with respect to the trailer frame." Nothing in the prior art teaches that the proposed modification would have resulted in an inoperable device. Furthermore, the specific advantage of the specific embodiment cited by Applicant is still capable in the proposed modification, as the trailer can be unhitched (i.e. uncoupled) from the vehicle and still be powered using the hydraulic means thereof.
"Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) (Court held that claimed catheter for removing obstruction in blood vessels would have been obvious in view of a first reference which taught all of the claimed elements except for a "means for recovering fluid and debris" in combination with a second reference describing a catheter including that means. The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.). Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, '[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine'" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). See MPEP §2143.01.
Applicant's additional arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/2/13/21